Smith, J. (dissenting).
I do not quarrel with the majority’s conclusion that the accusatory instrument was defective because it did not explain how the police officer knew that the weapon defendant possessed was a gravity knife. But I see no basis for holding that this was a jurisdictional defect—one that can be raised on appeal even though defendant pleaded guilty without complaining about it.
It seems self-evident, and we have often held, that only the gravest flaws in a prosecution justify permitting a defendant to raise on appeal an issue he did not raise below. As we said in People v Casey (95 NY2d 354, 366 [2000]):
“From the inception of our case law on this subject, the failure to preserve has been excused for only the most fundamental procedural irregularities. . . . *105[I]t is only ‘where “the error complained of goes to the essential validity of the proceedings conducted below” such that “the entire trial is irreparably tainted” [that] it need not be preserved to present a question of law reviewable by this Court’ (People v Agramonte, 87 NY2d 765, 770 [quoting People v Patterson, 39 NY2d 288, 295-296] [emphasis supplied]).”
We added in Casey: “Pleading errors involving omission of elements of the charged crime are fundamental. They impair a defendant’s basic rights to fair notice sufficient to enable preparation of a defense and to prevent double jeopardy” (id.).
Thus, under Casey, the test for whether a flaw in an accusatory instrument is jurisdictional is whether that flaw consisted of an “omission of elements of the charged crime”—the sort of error that could impair the defendant’s right to fair notice or create a potential double jeopardy problem. We reaffirmed this approach last year in People v Kalin (12 NY3d 225, 230 [2009]; see also People v Konieczny, 2 NY3d 569, 575 [2004]).
Here, no element of the crime with which defendant was charged was omitted from the accusatory instrument. The majority suggests that the error at issue deprived him of fair notice or put him at a risk of double jeopardy (majority op at 103), but it does not explain why, and I think the suggestion is clearly wrong. The accusatory instrument told defendant that he was charged with possessing a gravity knife. While more explanation might have been preferable (see Kalin, 12 NY3d at 232), the instrument as written could not have interfered with defendant’s ability to prepare his defense; nor could it have prevented him from pleading either a conviction or acquittal in this case as a bar to a subsequent prosecution.
No useful purpose is served by labeling the defect in this case “jurisdictional.” Today’s decision merely creates one more situation in which the consequence of an essentially trivial error is magnified, and the process of prosecuting and punishing offenders is made more difficult.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read and Jones concur with Judge Pigott; Judge Smith dissents in a separate opinion.
Order reversed, etc.